DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/18/2021 has been entered. Claims 1-20 have been placed in condition for allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The applicant has amended the claims to better clarify and further limit the present application. In particular, the applicant has amended the claims to disclose that the present application includes a wafer lot scheduling that performs a first fabrication process on a lot, inspects the lot after performance of the first process, then based on the results, sends the lot to a scheduled tool if the error acceptance criteria is greater than a threshold and sending it to an alternate tool if the error acceptance criteria is below a threshold. That is, the present application is seeking to maximize throughput of wafer lots as fast as possible by using the machines that can perform the processes fastest with less accuracy while maintaining an acceptable output.

The closet prior art of record is Bode et al. (US Patent 6,947,803) and Wong et al. (US PGPUB 20090319074). In both cases in the prior art, they perform the similar functions of performing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117